Citation Nr: 1134286	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastric reflux.

2.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis prior to October 20, 2010.

4.  Entitlement to an increased evaluation for allergic rhinitis in excess of 10 percent from October 20, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had more than 22 years of active military duty prior to his retirement in September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran perfected timely appeals and the case was before the Board for appellate decision in June 2010.  The Board remanded the matters for additional development.  With respect to those claims decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

By rating decision dated in July 2011, service connection was granted for PTSD with a 50 percent evaluation effective May 19, 2004 and for allergic rhinitis with a zero percent evaluation effective September 23, 2004 and a 10 percent evaluation from October 20, 2010.  This was a full grant of the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial increased evaluation for PTSD and entitlement to an initial increased evaluation for allergic rhinitis are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
FINDING OF FACT

A preponderance of the evidence is against finding that gastric reflux had its clinical onset in or is otherwise related to active service.


CONCLUSION OF LAW

Gastric reflux was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2010).  

With regard to the service connection claim for gastric reflux, in correspondence dated September 2004 the Veteran was provided with the information and evidence necessary to substantiate his claim.  Specifically, the RO notified the Veteran of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The RO informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In regard to the Veteran's claim of entitlement to service connection for gastric reflux, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and no rating or effective date will be assigned with respect to the disorder.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment and personnel records.  VA outpatient treatment records and a VA Agent Orange registry examination report have been associated with the claims folder.  At a VA examination in 2010 the Veteran reported that he received Social Security Administration (SSA) disability income secondary to his back.  As such SSA records are not relevant to the issue being decided herein, it is not necessary to obtain them.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claim

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson, 581 F.3d at 1316; but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 488.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Gastric Reflux

In August 2004 the Veteran had a VA Agent Orange registry examination, and in pertinent part, was diagnosed with gastric reflux disorder.  He essentially contends that he currently has the disorder and that service connection is warranted.  On review, service treatment records show such assessments as gastroenteritis, diarrhea, and acute gastritis.  In his report of medical history at separation, dated in July 1987, the Veteran denied that he had or had had frequent indigestion, stomach, or intestinal trouble.  The abdomen and viscera were normal on physical examination.  

In October 2010, the Veteran had a VA examination for digestive conditions.  The examiner noted review of the claims folders and other medical records.  The Veteran's recorded past history did not include any gastrointestinal problems.  During the interview with the examiner, the Veteran admitted that he could not remember when he was actually given the diagnosis of gastroesophageal reflux disease.  He stated that he had "trouble with his stomach in the military," but he could not remember specifically what type of problems he had.  He stated that he was treated with some medicine that was a liquid.  He was unclear as to whether this was an antacid or a cathartic.  He stated that he recalls having "a lot of hiccups in the service."  He denied ever having any swallowing studies for any abdominal problem.  He also denied having any upper or lower endoscopies, as well.  He reported using over-the-counter antacid and Pepcid, but could not remember specifically when he began using such medications.  He has not had abdominal surgery such as an exploratory laparotomy and no laparoscopic surgery.  He did recall being given some omeprazole several years ago at a VA clinic.  The records show however, that he was prescribed omeprazole, but never got the prescription filled.

In the examination report, reference was made to a VA clinical report showing that the Veteran had "stomach problems" for which he was taking omeprazole; there was no diagnosis of a problem for his stomach.  At that time, the Veteran reported nausea, but related the nausea to current medications.  There were no reports of gastroesophageal reflux disease (GERD).  However, an upper gastrointestinal (UGI) test in September 2010 revealed a small early hiatal hernia and gastric reflux while the remainder of the UGI was satisfactory.  Following examination VA, the diagnosis was GERD confirmed by the September 2010 UGI.  The examiner opined that it is not as likely as not that the Veteran had the onset of his GERD in the military.  She reasoned that the Veteran's service treatment records indicate that he did have recurrent episodes of abdominal cramps associated with diarrhea, however, those episodes were attributed to viral gastroenteritis or acute gastritis, and there were multiple episodes.  On his retirement physical examination, the Veteran denied frequent indigestion on his report of the medical history and the physical examination does not document any notes relating to frequent indigestion.  The first time a stomach problem was mentioned for the Veteran was in September 2004, where a VA physician documented a stomach problem for which the Veteran was taking omeprazole.  Further at a VA Medical Center (VAMC) visit the Veteran mentioned nausea, but related it to two of his medications and the Veteran had stopped the medicines in relationship to the nausea.  There was no mention of GERD made, and the Veteran did not have any UGI series nor upper endoscopy evaluations to prove that he had reflux until the UGI was performed at the September 2010 VA examination.  The examiner concluded that GERD did not have its onset in the military.  

The Board finds the VA examiner's opinion probative of the issue at hand and adequate for evaluation purposes.  Specifically, the September 2010 examiner reviewed the claims folder and interviewed the Veteran as well as conducted a detailed physical examination.  The examiner provided a detailed rationale for her opinion.  She indicated, among other things, that the Veteran denied any frequent indigestion on his report of medical history at the time of the examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. 

App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board finds that the examiner's reasoning weighs against the Veteran's claim and is consistent with other objective evidence of record.

VA Agent Orange registry examination in August 2004 showed the Veteran was diagnosed with gastric reflux.  The Board notes that while exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, gastric reflux is not a disease associated with exposure to Agent Orange.  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

The evidence does not show the Veteran had a chronic reflux disease in service.  Abdominal cramps and diarrhea were related to gastroenteritis or acute gastritis and appear to have been acute and transitory and resolved with no residuals.  There was no mention of any gastrointestinal disorders at the time of the Veteran's examination for retirement from service and it is reasonable to expect that if the Veteran had GERD present at the time of his retirement from the military he would have mentioned it at that time.  The medical records show the Veteran's initial post-service report of stomach problems was in 2004, over 25 years following his retirement from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

The Veteran is competent to report that he had symptoms of reflux in service.  However, the Veteran did not report reflux in service and denied any stomach or digestive problems at service discharge.  On the recent VA examination he was unable to specifically cite to gastrointestinal symptoms experienced in service or to medication prescribed at the time.  He has not presented convincing lay evidence of continuity of symptoms since service.  There is no showing that he has the competency to determine the etiology of gastrointestinal disability, and his claim that reflux disease is related to service is not probative evidence.  A clear preponderance of the evidence is against the claim that reflux disease had its onset or is otherwise related to active duty.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim for service connection for gastric reflux disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for gastric reflux is denied.


REMAND

In a July 2011 rating decision, the RO granted service connection for PTSD with an evaluation of 50 percent effective May 19, 2004 and for allergic rhinitis with an evaluation of zero percent effective September 23, 2004, and an evaluation of 10 percent effective from October 20, 2010.  In an August 2011 written brief presentation by the Veteran's representative, it was noted that increased evaluations were being sought by the Veteran for the service-connected PTSD and allergic rhinitis.  As such, the Veteran has disagreed with the evaluations initially awarded for the service-connected disabilities.  Under the circumstances, a statement of the case (SOC) needs to be issued with regard to these issues.  Accordingly, these matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

The Veteran stated during a VA examination in 2010 that he receives SSA disability benefits secondary to his back.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the Veteran's claims for an increased evaluation for the service-connected disabilities of PTSD and allergic rhinitis.  Advise the Veteran of the date on which the time allowed for perfecting timely substantive appeals of these claims expires.  If the Veteran perfects his appeals by submitting a timely and adequate substantive appeal, then the RO should return the claims to the Board for the purpose of appellate disposition, if the claims remain denied.

2.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims folder.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


